Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 9, 2019

                                      No. 04-19-00103-CV

                       IN THE INTEREST OF A.-N.L.C., A CHILD,

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-01805
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        This is an accelerated appeal from a trial court’s order terminating appellant’s parental
rights. Appellant’s brief was due April 8, 2019. Appellant has filed a motion asking for an
additional twenty days in which to file his brief. After review, we GRANT appellant’s motion
and ORDER appellant to file his brief in this court on or before April 29, 2019.

       We order the clerk of this court to serve a copy of this order on all counsel.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court